Citation Nr: 1757778	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  08-33 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether the denial of service connection for an asthma disability by rating decision dated February 2, 1970 was clear and unmistakable error (CUE).

2.  Whether the denial of service connection for a low back disability by rating decision dated June 1, 2004 was CUE.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to February 1966 and from June 1968 to August 1969.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a December 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2009, the Veteran testified before a Decision Review Officer (DRO) at the Indianapolis, Indiana RO.  A copy of the hearing transcript is of record.

In November 2016, the Board, in part, denied the Veteran's claims for whether the denial of service connection for an asthma disability by rating decision dated February 2, 1970 was CUE and whether the denial of service connection for a low back disability by rating decision dated June 1, 2004 was CUE.

In June 2017, a Joint Motion for Partial Remand entered by the Court of Appeals for Veterans' Claims vacated and remanded the November 2016 Board decision to the extent that it found that the denial of service connection for an asthma disability by rating decision dated February 2, 1970 was not CUE and that the denial of service connection for a low back disability by rating decision dated June 1, 2004 was not CUE.


FINDINGS OF FACT

1.  In a February 1970 rating decision, the RO denied entitlement to service connection for asthma; the Veteran did not appeal that decision. 

2.  The February 1970 rating decision that denied entitlement to service connection for asthma was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.

3.  In a June 2004 rating decision, the RO denied entitlement to service connection for a bone degeneration of the lumbosacral spine disability; the Veteran did not appeal that decision. 

4.  The June 2004 rating decision that denied entitlement to service connection for a bone degeneration of the lumbosacral spine disability was based on the record and the law which existed at the time and did not involve undebatable error which, had it not been made, would have manifestly changed the outcome of the decision.


CONCLUSIONS OF LAW

1.  The February 1970 rating decision that denied entitlement to service connection for asthma was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (a) (2017).

2.  The June 2004 rating decision that denied entitlement to service connection for a bone degeneration of the lumbosacral spine disability was not clearly and unmistakably erroneous.  38 U.S.C. § 5109A (2012); 38 C.F.R. §§ 3.105 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board notes that, as a matter of law, the VCAA is not applicable to the claims that 1970 and 2004 rating decisions contained CUE. Indeed, the Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA does not apply to Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE claims). 

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

An unappealed rating decision is final based on the evidence of record (and may not be revised based on the record (unless it is shown that the decision involved CUE).  38 U.S.C. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C. §5109A; 38 C.F.R. § 3.105(a).

There is a three-pronged test for CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator, or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort "which, if it had not been made, would have manifestly changed the outcome at the time it was made;" (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

In this regard, the Board emphasizes that a CUE is a very specific and rare kind of "error."  It is the kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, with which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). 

Determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994); Damrel, 6 Vet. App. 242; Fugo, 6 Vet. App. 40 (1993); Russell, 3 Vet. App. 310.

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F. 3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

A disagreement with how facts were evaluated is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

A failure in the duty to assist does not establish CUE.  See Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  In Cook, the Federal Circuit emphasized that a purported failure in the duty to assist cannot give rise to clear and unmistakable error, nor does it result in "grave procedural error" so as to vitiate the finality of a prior, final decision. In other words, to present a valid claim of CUE, the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).  Further, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE, because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995). 

The fact that medical knowledge was not advanced to its current state may not form the basis for a valid claim of CUE, because it is premised upon facts that were not then of record. Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  See Porter v. Brown, 5 Vet. App. 233, 235-36 (1993). 

Again, the mere misinterpretation of facts does not constitute CUE.  Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).

I.  Asthma

Essentially, the Veteran argues that he is entitled to service connection for asthma because there was CUE in the February 1970 rating decision that denied service connection for asthma.  The Veteran's representative claimed in the initial July 2013 motion for revision based on CUE that while the Veteran was denied service connection for asthma as he had a preexisting respiratory disability, the record contained no clear and unmistakable evidence that the disability existed prior to service and contained no clear and unmistakable evidence that the disability was not aggravated by his service.  

Evidence considered by the RO in its February 1970 rating decision included service treatment records, a January 1968 letter from a private physician and a December 1969 VA examination report.

The Veteran's service treatment records contained an entry which noted an exacerbation of his asthma which the record noted existed since his childhood.

In a January 1968 letter, a private physician reported that he had first treated the Veteran for asthma when he was 9 and that he continued to treat him intermittently for asthma since that time.

On VA examination in December 1969, the VA examiner diagnosed the Veteran with asthma due to the sensitivity of ragweed class.  The examiner noted that the Veteran had chronic difficulty with obstructive breathing in the ragweed season when he was a child but that when he had entered the service there was little sign of this condition.  However, when he had gotten to Hawaii, there was a marked exacerbation of his symptoms.  

The Veteran's representative argues CUE in the February 1970 rating decision because the record contained no clear and unmistakable evidence that the asthma disability actually existed prior to service and even if it was found to have preexisted service, the record contained no clear and unmistakable evidence that the disability was not aggravated by service.  

Under the law extant in 1970, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 310 (West 1970).  The applicable statute, 38 U.S.C.A. § 311 (West 1970) (now 38 U.S.C. §1111), was implemented by 38 C.F.R. § 3.304 (b) (1970), which provided that: 

[The veteran] will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.

The Federal Circuit clarified in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) that the presumption of soundness under 38 U.S.C.A. § 1111 is rebutted only if there is both (1) clear and unmistakable evidence that the claimed condition existed prior to service and (2) clear and unmistakable evidence that any pre-existing conditions were not aggravated by service.

The Board notes that Wagner was essentially a statement of what the statute creating the presumption of soundness has meant since its enactment in 1958.  See Rivers v. Roadway Express, 511 U.S. 298, 312-13 (1994) ("A judicial construction of a statute is an authoritative statement of what the statute meant before as well as after the decision of the case giving rise to that construction").  In addition, the Federal Circuit has held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  Thus, the Federal Circuit found that a 1986 Board decision which failed to apply the clear-and-unmistakable-evidence standard to the issue of aggravation was not in accordance with the law.  See id.  

However, the Patrick Court did not overturn its decision in Jordan v. Nicholson, 401 F.3d 1296 (Fed. Cir. 2005), in which it was determined that the new interpretation of 38 C.F.R. § 3.304 (b) pertaining to the presumption of soundness can only retroactively affect a decision still open on direct review, not decisions that are final and that the new interpretation did not constitute a basis for a claim of CUE in a prior final decision that applied the later-invalidated regulation.  Id.  The Board notes that the provisions of 38 U.S.C. § 3.304 (b) omitted the requirement of clear and unmistakable evidence for aggravation of an injury as compared to U.S.C. § 311 and while these provisions were in conflict, the regulation was not invalid until the VA General Counsel issued VAOPGCPREC 3-2003, effective July 2003.  In this regard, the Patrick Court noted that, in Jordan, the question was whether retroactive effect should be given to the VA's determination that section 3.304(b), the implementing regulation for section 1111, was invalid because it was inconsistent with section 1111.  See Jordan, 401 F.3d at 1298-99.  In contrast, the claim involved in Patrick did not involve the application of section 3.304, but was instead based directly on section 1111.

Having carefully reviewed the record, the Board finds that a reasonable adjudicator could have found that there was clear and unmistakable evidence to rebut the presumption of soundness in view of the service treatment records and the January 1968 private letter considered by the RO in its February 1970 adjudication.  Specifically, the evidence before the RO in February 1970 included service treatment records showing a history of preexisting asthma problems, along with a January 1968 private physician's letter showing that the claimed asthma disability preexisted service.

Here, while the Veteran has made allegations that the law in existence at that time was misapplied, the Board finds that it appears he simply disagrees with how the facts of the case were weighed or evaluated.  The Veteran's attorney has claimed that the record contained no clear and unmistakable evidence that the asthma disability existed prior to service and contained no clear and unmistakable evidence that the disability was not aggravated by his service.  

The service treatment records and the private physician's letter demonstrate that the condition preexisted service.  Additionally, the RO's findings are otherwise consistent with the lack of any objective findings of any asthma disability at the time of the Veteran's August 1969 separation examination.  The February 1970 rating decision also noted that there was no indication of an asthma disability during the Veteran's separation examination and that a solitary in-service exacerbation with a subsequently asymptomatic period of more than a year did not establish aggravation.  These notations also support the reasonableness of the conclusion that an asthma disability clearly and unmistakably was not aggravated by military service.  In short, although the Veteran admittedly was not required to show evidence that his asthma disability worsened or was aggravated during or by service, as noted, it was nevertheless reasonable to conclude, based on the evidence of record, that a preexisting disorder was clearly and unmistakably not aggravated by service.

The Board further finds that the RO did not commit CUE in the February1970 rating decision by stating that the Veteran's asthma disability preexisted service and was not aggravated by service.  As noted above, the RO stated that the Veteran's asthma disability was not aggravated.  Again, this was consistent with the evidence of record, as the RO noted that there was no indication of an asthma disability during the Veteran's separation examination and that a solitary in-service exacerbation with a subsequently asymptomatic period of more than a year did not establish aggravation.  Accordingly, the February1970 rating decision did not commit CUE in finding that the preexisting asthma disability was not aggravated by service.  As discussed above, in conducting its presumption of soundness analysis under 3.304(b), the RO in 1970, was not required to find clear and unmistakable evidence that the disability was not aggravated.  Jordan v. Nicholson, 401 F.3d 1296, 1298-99 (Fed. Cir. 2005).  Thus, the failure of the RO to specifically state that the Veteran's condition was not clearly and unmistakably aggravated by service as part of its presumption of soundness analysis cannot be considered to be CUE, and the claim fails in this regard.  Id.   

Consequently, the allegations of CUE go to how the RO weighed and evaluated the facts before it in February 1970, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the February 1970 RO decision were undebatable or that any incorrect application of statutory or regulatory provisions was outcome determinative (i.e., the outcome would have been manifestly different).  Thus, the Board finds there was no CUE in the April 1970 rating decision and the determination is final.

II.  Low Back

Essentially, the Veteran argues that he is entitled to service connection for a low back disability because there was CUE in the June 2004 rating decision that denied service connection for a back disability.  The Veteran's representative claimed in the initial July 2013 motion for revision based on CUE, that while the Veteran was denied service connection for a bone degeneration of the lumbar spine disability as there was no evidence that the condition occurred in or was caused by his service, the record contained evidence that the Veteran had in-service back injuries which should have warranted service connection.  

The Veteran alleges that the RO erred in not finding that the conditions relating to his low back disability were related to service.  He claims that the June 2004 rating decision contained the requirements for service connection as there was evidence of a current disability, evidence of incurrence or aggravation of a disease or injury in service and evidence of a relationship or link to service.  The Veteran's representative noted that the December 1969 VA examination diagnosed the Veteran with bilateral spondylosis with grade I spondylolisthesis.

Although the Board finds that this allegation meets the legal requirements for specificity, it unfortunately finds that it is not a sufficient allegation of CUE because it essentially goes to the weight the RO gave the evidence of record at the time of the June 2004 decision.  The Board notes that the RO's June 2004 rating decision specifically finds that there was no showing of bone degeneration of the lumbosacral spine disability in service and no showing that this condition was caused by his service.  The Veteran's allegation of CUE essentially disagrees with these factual findings, which means he disagrees with the way the RO weighed and evaluated the evidence.

Consequently, this allegation of CUE goes to how the RO weighed and evaluated the facts before it in June 2004, which is in insufficient to establish CUE.  Thus, the Veteran has failed to show that the facts as known at the time of the June 2004 RO decision were undebatable or that 38 C.F.R. § 3.303(b) was incorrectly applied.  The Board, therefore, must find that the Veteran cannot prevail on this allegation of CUE as it goes to the weight the RO gave to the evidence of record at the time of the June 2004 decision.  See Russell, 3 Vet. App. at 313-14; Damrel, 6 Vet. App. at 246.

The July 2013 written argument by the Veteran's attorney further asserts that the RO did not recognize a pending claim in September 1983 for service connection for a low back disability.  The Veteran's attorney contends that the RO's June 2004 decision contains CUE based on the failure of the RO to adjudicate this September 1983 claim as the June 2004 RO only considered "bone degeneration of multiple joints" rather than the pending claim of service connection for a low back disability.

However, as detailed above, the Board finds that there was no CUE in the June 2004 rating decision which denied service connection for a back disability.   

Regarding the Veteran's representative's argumetns concering the failure to adjudicate the Veteran's September 1983 claim for a low back disability, the Board notes that on the Veteran's claim via VA Form 21-526 in September 1983, the Veteran listed in-service treatment for a low back disability, hearing loss, emphysema, a right elbow disability and "allergy shots".  Additionally, the Veteran listed a person or doctor who was aware of disabilities for which the Veteran specifically described as "right arm" and "back problems".  

In a subsequent October 1983 rating decision, the RO denied service connection for allergies and a right elbow disability.  Notably, the rating decision did not specifically address the Veteran's service connection claims for a low back disability, bilateral hearing loss and emphysema.

The Board finds that the VA Form 21-526 received in September 1983, must be construed as a claim for entitlement to service connection for a back disability, as the Veteran expressed his intention to apply for benefits, identified the benefit sought, and put his request in writing.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); 38 C.F.R. § 3.159 (c)(3).  However, as determined below, this claim remained unadjudicated until the June 2004 rating decision denial of service connection for a low back disability.

If VA fails to adjudicate a claim-whether formal or informal-for VA benefits and to notify the claimant of the denial, that claim remains pending until it is finally adjudicated.  See Adams v. Shinseki, 568 F.3d 956, 960 (Fed. Cir. 2009); Cook v. Principi, 318 F.3d 1334, 1340 (Fed. Cir. 2002) (en banc).  However, the Board must also consider the implicit denial doctrine.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one of the claims but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006). 

The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  In Ingram, the Court interpreted Deshotel and Andrews to stand for the proposition that, where an RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams, 568 F.3d at 962-963.

Later, in Cogburn v. Shinseki, 24 Vet. App. 205 (2010), the Court enumerated four factors that must be considered when determining whether a claim was implicitly denied: (1) "The relatedness of the claims"; (2) "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied"; (3) "the timing of the claims"; and (4) whether "the claimant is represented."  Id. at 212-14.

In determining whether the veteran's claim was previously adjudicated, the key question is whether sufficient notice was provided to the veteran that would allow him to reasonably understand that he would not be awarded benefits for the disability asserted in his pending claim and thus decide for himself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373  (Fed. Cir. 2010);, 568 F.3d at 965   ("[T]he implicit denial rule is, at bottom, a notice provision.").  Thus, the Board must consider whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.

The first Cogburn factor is the relatedness of the claims, meaning the relatedness of the claim explicitly denied and the claim potentially implicitly denied, such that the claimant would receive notice that both claims had been denied when only one was discussed.  Id.  When explaining the relatedness factor, the Court highlighted the importance of considering whether the claimant is seeking benefits for a generalized set of symptoms, a specifically diagnosed disorder, or two (or more) specifically diagnosed disorders that are closely related.  Id.   

In this case, the Veteran's September 1983 claim listed a back disability, emphysema, bilateral hearing loss, a right elbow disability and allergies.  The underlying disabilities at issue, elbow and allergies disabilities and a low back disability, are not closely related as there is no recognizable generalized set of symptoms common to these disorders.  Since a back disability is a distinct disorder from both an elbow disability and an allergy disability, the first Cogburn factor weighs against a finding that the RO's October 1983 rating decision implicitly denied the Veteran's claim with regard to his back.

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Cogburn, 24 Vet. App. at 212.

Here, in the October 1983 rating decision, there is no mention of the Veteran's back disability or his request for service connection.  Thus, it is not reasonable to infer that the Veteran's claim for service connection for a back disability had been considered and denied.   For these reasons, the Board finds that the second Cogburn factor weighs against a finding of implicit denial. 

The third factor is the timing of the claims.  Cogburn, 24 Vet. App. at 216-17.  The Court explained this factor as meaning whether claims were filed simultaneously or separately over the course of months or years.  See id.  The Court indicated that the timing factor supports implicit denial when the claims were filed simultaneously. Id. at 216. 

As noted above, the Veteran simultaneously filed his requests for service connection for a low back disability, hearing loss, emphysema, a right elbow disability and "allergy shots".  See also Adams, 568 F.3d at 964 (noting that the timing of the claims is "highly significant" to an implicit denial analysis and finding the claims, filed roughly six months apart, closely associated both in time and manner).  Thus, the third Cogburn factor weighs in favor of finding implicit denial in the October 1983 rating decision.

The fourth Cogburn factor is whether the claimant was represented.  At the time he filed his claims for service connection in September 1983 the Veteran was unrepresented.  Accordingly, the Board concludes that the fourth Cogburn factor weighs against a finding of implicit denial in the October 1983 rating decision. 

As a result, upon consideration of the Cogburn factors as applied to the facts of this case, the Board finds that the October 1983 rating decision did not implicitly deny the Veteran's September 1983 claim for entitlement to service connection for a back disability.  Giving the Veteran the benefit of the doubt, the Board concludes that the Veteran could not reasonably deduce from the October 1983 rating decision that his back disability claim had been adjudicated and denied.  Ingram, 21 Vet. App. at 232.

As a result, the Board finds that the Veteran submitted a claim for service connection for a back disability in September 1983.  The claim was not implicitly denied by the RO's October 1983 rating decision, and it remained pending until the June 2004 denial of the claim.

However, the Board notes that the failure to adjudicate the claim for service connection for a low back disability, even if reasonably raised by the record, cannot be the basis of a CUE claim as to the final June 2004 rating decision.  

VA's "failure to adjudicate a reasonably raised claim can be the basis of a CUE motion as to a final decision where the issue was relevant to a decision actually made."  Ingram. v. Nicholson, 21 Vet. App. 232, 254-55 (2007).  If VA merely failed to adjudicate a reasonably raised claim, however, the only issue to be considered would be entitlement to an earlier effective date based on the date of claim or the date entitlement arose, as opposed to whether CUE was committed because a reasonably raised claim "remains pending until there is either a recognition of the substance of the claim in an RO decision from which a claimant could deduce that the claim was adjudicated or an explicit adjudication of a subsequent 'claim' for the same disability."  See id. at 243.  CUE is a collateral attack on a prior, final decision and does not apply to pending claims.

The Board additionally notes that failure to adjudicate a claim cannot rise to the level of CUE in that failure to adjudicate is not outcome determinative. See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); cf. Crippen v. Brown, 9 Vet. App. 412, 420 (1996) (where failure to reopen was not sufficient to plead CUE).  There can be no CUE finding absent a final and binding decision.  38 C.F.R. § 3.104.  See Norris v. West, 12 Vet. App. 413, 419-22 (1999) (RO failure to adjudicate an informally raised claim did not constitute a final disallowance of the claim and, therefore, there was no final adverse decision subject to CUE attack).  

In this instance, at the time of the June 2004 rating decision, there was no final adverse decision subjection CUE attack regarding service connection for a low back disability.  Accordingly, this line of argument by the Veteran's attorney is without legal merit.  

Additionally, the Board notes that the Veteran's representative did not specifically claim that there was CUE in the October 1983 rating decision which denied service connection for allergies and a right elbow condition.  Rather, the claim is specifically indicated that there was CUE in the June 1, 2004 rating decision which denied service connection for a bone degeneration of the lumbosacral spine disability.  

In sum, the Board finds that the correct facts, as known at the time of the June 2004 rating decision, were before the RO, and the law extant at the time was correctly applied.  Accordingly, there was no CUE in the June 2004 rating decision based on the Veteran's specific allegations of CUE.






ORDER

The denial of service connection for asthma by rating decision dated February 6, 1970 was not clear and unmistakable error.

The denial of service connection for a low back disability by rating decision dated June 1, 2004 was not clear and unmistakable error.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


